             Case 1:19-cv-11195-RA Document 14 Filed 04/03/20 Page 1 of 2




                                           April 3, 2020

Via ECF Filing
Hon. Ronnie Abrams, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

                Re:    Davis, Dontae v. Sansei, Inc. d/b/a Health Street
                       Case # 1:19-cv-11195-RA-KNF

Dear Judge Abrams:

       This firm represents the Plaintiff in the above-referenced matter. Plaintiff submits this letter

in accordance with the Court’s Orders dated, February 19, 2020 (Doc. No. 12) and April 2, 2020

(Doc. No. 13). Furthermore, Plaintiff respectfully requests that the Initial Status Conference be

adjourned since Defendant, Sansei, Inc. d/b/a Health Street has not filed an answer to Plaintiff’s

Complaint. Plaintiff served Defendant on February 17, 2020 and filed proof of service on February

19, 2020 (Doc. No. 11). Defendant’s answer is now past due. Plaintiff’s counsel has attempted

to contact Defendant but has not been successful. Because of the current circumstances relating

to the COVID-19 pandemic, Plaintiff has not moved for a default. Therefore, Plaintiff requests a

brief adjournment of the Initial Status Conference so that Plaintiff may continue to try to contact

Defendant and gain Defendant’s participation in this matter. One prior adjournment has been

requested.

       Plaintiff believes that Defendant would agree to continuing the Initial Status Conference

so that Defendant can be present at the conference.

       Plaintiff has submitted to the Court a proposed Order rescheduling the Initial Status

Conference for Your Honor’s consideration.
            Case 1:19-cv-11195-RA Document 14 Filed 04/03/20 Page 2 of 2


                                          Respectfully Submitted,
                                          FRANCIS MAILMAN SOUMILAS, P.C.




                                          ____________________________________
                                          GEOFFREY H. BASKERVILLE, ESQ.
GHB/



The initial conference scheduled for April 10, 2020 is hereby
adjourned sine die. No later than May 8, 2020, Plaintiff
shall file a letter updating the Court as to the status of this
case, including whether Plaintiff has been able to contact
Defendant and if not, whether Plaintiff intends to move for
a default judgment.

SO ORDERED.

                       __________________________
                       Hon. Ronnie Abrams
                       4/6/2020
